611 F.2d 98
80-1 USTC  P 9186
James H. and Marjorie A. MORRISON, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 79-2604Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 31, 1980.

Theodore (Ted) L. Jones, Baton Rouge, La., for petitioners-appellants.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Chief, Appellate Section, Tax Div., U. S. Dept. of Justice, Lester Stein, Acting Chief Counsel, Internal Revenue Service, Richard Farber, Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
Before GOLDBERG, RUBIN and POLITZ, Circuit Judges.
PER CURIAM.


1
Our wonder at the claims of taxpayers never ceases; it surely must be true that hope springs eternal from the breast of man.  Taxpayer, a former Congressman, donated his congressional papers to a university and claimed an income tax deduction for the value of the papers.  Advocating the novel theory that the tangible work product of a Congressman's trade or business is his congressional files, which in this case consist largely of letters to and from constituents, taxpayer claims a basis of over.$1.6 million dollars in the donated property, and attempts to deduct $61,100 in charitable contributions over a five-year period.  Although we have no doubt that taxpayer's services to his constituents over twenty-four years are difficult to value in monetary terms, and that many of the letters in his collection may be priceless, we agree with the Tax Court that taxpayer has failed to establish the claimed deduction, and affirm on the basis of Judge Wilbur's excellent opinion, 71 T.C. 683 (1979).


2
AFFIRMED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18